Per Curiam. The ground of error alleged in this case is that the jury did not pronounce their verdict in open court, nor was the verdict reduced to writing and signed by the foreman of the jury. On examining the record we find a formal verdict set out in it, as returned by the jury in open court. The bill of exceptions contains no statement as to the form in which the verdict was rendered, and we must therefore presume the verdict, as set out in the record, to have been returned in open court in proper form. The bill of exceptions shows no exception whatever to the manner of returning the verdict. The judgment must be affirmed. Judgment affirmed.